THE COURT.
The respondents moved to dismiss the appeal in this case for failure on the part of appellants to prosecute their appeal. The notice of motion was served on appellants’ attorney, May 16, 1947. Notice of appeal to the Supreme Court, from a judgment which was rendered against plaintiffs, November 22, 1946, in Sacramento County, in a suit to quiet title to real property, was filed February 13,1947. The cause was transferred by the Supreme Court to this court on May 15,1947.  Appellants failed to appear in this court on the motion to dismiss the appeal, and.also failed to file a written opposition to the motion as required by rule 41 of Rules on Appeal.
*888Rule 41 (e) of Rules on Appeal provides that:
“Failure of an appellant to appear and oppose a motion to dismiss an appeal after due service of notice of motion, or to file a written opposition to the motion, may he deemed an abandonment of the appeal authorizing its dismissal.’’
We assume from the foregoing record that the appellants have abandoned their appeal in this case.
The motion is granted and the appeal is hereby dismissed.